Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 19, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00049-CR


                        CARLOS ROMERO, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1445351

                 MEMORANDUM                      OPINION

      A written motion to dismiss the appeal, personally signed by appellant, has
been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s motion.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                     PER CURIAM
Panel consists of Justices Christopher, Donovan, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2